                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

JASTON ANTIONE OAKLEY,                           )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )        NO. 1:19-cv-00047
                                                 )
ANDY CATHEY, et al.,                             )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE BROWN
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

15), which was filed on October 23, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that this matter be dismissed without prejudice for failure to

prosecute and to obey court orders. On October 4, 2019, the Magistrate Judge entered a show cause

order for Plaintiff to appear for a case management conference on October 23, 2019. (Doc. No.

12). Plaintiff was also warned that he needed to keep the Clerk’s Office informed of his current

address. (Id.). Plaintiff did not respond to the show cause order, did not appear at the scheduled

case management conference, and has not provided the Court with his current address.

         The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 15 at 4). No objections

were filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, this action is DISMISSED without prejudice.

         It is so ORDERED.

                                                         ________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE
